Beck, J.
(After stating the foregoing facts). We are of the opinion that the demurrer should have been sustained. There is no prayer for the reformation of the deed; and as it stands it is too uncertain and indefinite to afford a basis for specific performance. If the reservation in the deed is a valid one, there is no *814necessity ■ for the execution of any conveyance by the defendant ■in order to give the plaintiff the benefit of the reservation.

Judgment reversed.


By five Justices, all concurring.